 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   LORI ANN GONZALEZ, individually and                   OLD CASE 1:19-CV-0348 LJO BAM
     on behalf of all similarly situated,
10
                             Plaintiffs                    NEW CASE 1:19-CV-0348 AWI EPG
11
                     v.
12
     COMENITY CAPITAL BANK,
13                                                         ORDER RELATING & REASSIGNING
                             Defendant                     CASE AND REFERING CASES TO THE
14                                                         MAGISTRATE JUDGE FOR FURTHER
                                                           PROCEEDINGS
15

16

17          After a review of the Court’s docket, it appears that this case is related to Lori Ann
18 Gonzalez v. Comenity Capital Bank., 1:19-cv-0342 AWI EPG. See Local Rule 123. Because

19 reassignment of this action to a single district judge and magistrate judge is likely to affect a

20 savings of judicial effort and economy, it is appropriate to reassign this action to the docket of the

21 undersigned. See Local Rule 123(c).

22          Accordingly, IT IS HEREBY ORDERED that:
23 1.       Pursuant to Local Rule 123, this case is REASSIGNED to the dockets of Senior District
24          Judge Anthony W. Ishii and Magistrate Judge Erica P. Grosjean;
25 2.       The new case number will be: 1:19-cv-0348 AWI EPG, and all future filings in this case
26          shall use this case number only;
27 3.       This case, as well as Lori Ann Gonzalez v. Comenity Capital Bank., 1:19-cv-0342 AWI
28          EPG, are referred to Magistrate Judge Grosjean for the purpose issuing a scheduling order;
 1 4.     As part of the scheduling order process, the parties shall address the desirability of
 2        consolidating and merging this case with Lori Ann Gonzalez v. Comenity Capital Bank.,
 3        1:19-cv-0342 AWI EPG; and
 4 5.     The Clerk shall file a copy of this order in the docket of Lori Ann Gonzalez v. Comenity
 5        Capital Bank., 1:19-cv-0342 AWI EPG
 6
     IT IS SO ORDERED.
 7

 8 Dated: March 22, 2019
                                               SENIOR DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     2
